Exhibit 10.2

SSI INVESTMENTS III LIMITED

SKILLSOFT PLC

RESTATED EXPENSES REIMBURSEMENT AGREEMENT

 

William Fry

Solicitors

Fitzwilton House

Wilton Place

Dublin 2

www.williamfry.ie

© William Fry 2010

020533.0001.DMF/MAT



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 31 March 2010

BETWEEN:

SSI INVESTMENTS III LIMITED

a company incorporated in Ireland with registered number 480477 and having its
registered office at Block 3, The Harcourt Centre, Harcourt Road, Dublin 2,
Ireland

(hereinafter referred to as “SSI”)

- and -

SKILLSOFT public limited company

a public limited company incorporated in Ireland with registered number 148294
and having its registered office at Belfield Office Park, Clonskeagh, Dublin 4,
Ireland

(hereinafter referred to as “Skillsoft”)

RECITALS:

 

A. SSI intends to acquire Skillsoft on the terms set out in the Increase
Announcement and the Rule 2.5 Announcement and Skillsoft intends to agree to
reimburse costs and expenses incurred and to be incurred by SSI for the purposes
of, in preparation for or in connection with the Acquisition in certain
circumstances if the Acquisition does not proceed.

 

B. This Agreement (i) sets out the agreement between the parties as to the
reimbursement in certain circumstances by Skillsoft of costs and expenses
incurred and to be incurred by SSI for the purposes of, in preparation for or in
connection with the Acquisition and (ii) supersedes in its entirety an expenses
reimbursement agreement made between the parties on 11 February 2010.

 

C. Capitalised terms and some other words and expressions used in this Agreement
are defined in Clause 4.

NOW IT IS HEREBY AGREED as follows:

 

1. Commencement of Clause 2

Clause 2 of this Agreement shall not have effect unless the Increase
Announcement is issued on or before 09:30 am (United States Eastern Time) on the
day next following the date hereof.

 

2. Reimbursement

 

2.1 Subject to, and in consideration of, SSI announcing a firm intention to make
the Acquisition in the Increase Announcement and the Rule 2.5 Announcement,
Skillsoft agrees to pay to SSI, if any one or more of the Events described in
Clause 2.2 occur, an amount equal to all specific, quantifiable third party
(including vouched out of pocket expenses incurred by third party advisers only)
costs and expenses incurred by SSI for the purposes of, in preparation for or in
connection with the Acquisition, including, without limitation:

 

  2.1.1 exploratory work carried out in contemplation of and in connection with
the Acquisition;

 

  2.1.2 legal, financial and commercial due diligence;

 

  2.1.3 arranging financing (with associated hedging and related expenses); and

 

  2.1.4 engaging advisers to assist in the process;

 

2



--------------------------------------------------------------------------------

provided that the gross amount payable to SSI pursuant to this Agreement shall
not, in any event, exceed such sum as is equal to 1% of the total value of the
entire issued share capital (excluding, for the avoidance of doubt, any interest
in such share capital of Skillsoft (including in the form of American Depositary
Shares) held by Stockbridge Fund, L.P.) as ascribed by the terms of the
Acquisition as set out in the Increase Announcement and the Rule 2.5
Announcement. The amount payable by Skillsoft to SSI under this Clause 2.1 shall
not include any Value Added Tax attributable to such third party costs to the
extent that it is recoverable by SSI.

 

2.2 The Events for the purposes of Clause 2.1 are any one or more of the
following:

 

  2.2.1 the Board (or any one or more of the members thereof) withdraws,
adversely modifies or qualifies its recommendation to Skillsoft Shareholders or
the holders of Skillsoft ADSs to vote in favour of the Scheme (to include any
public announcement by Skillsoft of a recommendation or intention to recommend a
Competing Offer); or

 

  2.2.2 Skillsoft wilfully takes or omits to take any action, such as failing to
post a Scheme Circular, preventing Skillsoft Shareholders from voting at any
meetings to approve the Scheme or any related resolutions, withdrawal of the
Scheme, adjourning any Court hearing or shareholders’ meeting, failing to issue
the petition to approve the Scheme, unilaterally altering the terms and
conditions of the Scheme, or failing to deliver the Court Order and minute of
reduction of capital to the Registrar of Companies (in any such case without the
consent of SSI); or

 

  2.2.3 prior to the Scheme being withdrawn by Skillsoft or lapsing in
accordance with its terms, a Competing Offer is announced (under Rule 2.4 or
2.5) and subsequently made and that Competing Offer or a Competing Offer in
which that Competing Party is interested or participates subsequently becomes
effective or unconditional within the 18 months of such lapse or withdrawal; or

 

  2.2.4 the Scheme is not approved at the Court Meeting by the requisite
majorities required by section 201 of the Companies Act 1963 or if any
other resolutions of Skillsoft Shareholders required to implement the Scheme are
not passed by the requisite majorities at the extraordinary general meeting(s)
convened for the purpose of proposing such resolutions to Skillsoft
Shareholders.

 

2.3 Any request by SSI for a Reimbursement Payment shall be:

 

  2.3.1 notified in writing to Skillsoft no later than 30 days following:

 

  (a) in the case of Clauses 2.2.1 and 2.2.2, to include in the case of
withdrawal of the Scheme by Skillsoft, SSI becoming aware of the Event or;

 

  (b) in the case of Clause 2.2.3, SSI becoming aware that such Competing Offer
has become effective; and

 

  2.3.2 accompanied and / or followed by written invoices or written
documentation supporting the request for a Reimbursement Payment; and

 

  2.3.3 subject to satisfactory compliance with Clause 2.3.2, satisfied in full
by payment in full by Skillsoft to SSI in cleared, immediately available funds
within 14 calendar days following such receipt of such invoices or
documentation.

 

2.4 Notices under this Agreement shall be served as provided in the Transaction
Agreement.

 

2.5 For the avoidance of doubt:

 

  2.5.1 the refusal by Skillsoft to agree an extension to the date set out in
Condition 1 to the Rule 2.5 Announcement (namely 16 July 2010) shall not
constitute a withdrawal, or an adverse modification, of the Board’s
recommendation of the Acquisition; and

 

3



--------------------------------------------------------------------------------

  2.5.2 where used in this Agreement in the context of the Scheme:

 

  (a) the term “lapse” shall mean any of the Conditions becoming incapable of
satisfaction and “lapsing” shall be construed accordingly;

 

  (b) the term “withdraw” shall include (i) an application to Court to adjourn
Court proceedings on the Scheme either generally without a return date or to a
date after 16 July 2010 and (ii) an adjournment of any shareholders’ meeting
either generally without an adjourned date or to a date after 16 July 2010 and
“withdrawal” shall be construed accordingly.

 

3. General

 

3.1 The invalidity, illegality or unenforceability of a provision of this
Agreement does not affect or impair the continuance in force of the remainder of
this Agreement.

 

3.2 This Agreement shall be construed in accordance with and governed by the
laws of Ireland. The parties submit to the exclusive jurisdiction of the Irish
Courts in relation to any disputes arising out of this Agreement.

 

3.3 This Agreement may be executed by the parties on separate counterparts, but
shall not be effective until each party has executed at least one counterpart.
Each counterpart shall constitute an original of this Agreement, but the
counterparts shall together constitute one and the same instrument.

 

3.4 Each party hereto represents and warrants to the other that, assuming due
authorisation, execution and delivery by the other party hereto, this Agreement
constitutes the valid and binding obligations of that party.

 

3.5 Each party hereto confirms and agrees that no provision of the Transaction
Agreement shall supersede, vary or otherwise amend the provisions of this
Agreement.

 

4. Definitions

 

4.1 In this Agreement (including in the Recitals), the following expressions
shall have the following meaning:

“Acquisition”, the proposed acquisition by SSI of Skillsoft by means of the
Scheme, as described in, and on the terms and conditions of, the Increase
Announcement and the Rule 2.5 Announcement;

“Act”, the Irish Takeover Panel Act 1997 (as amended);

“Acting in Concert”, shall have the meaning given to that term in the Act;

“Associate”, shall have the meaning given to that term in the Rules;

“Board”, the board of directors of Skillsoft (or, where a director is considered
not to be independent for the purposes of Rule 3 or if restricted from voting on
the Scheme or a Competing Offer at a meeting of the Board pursuant to the
Articles of Association of Skillsoft, a duly constituted and authorised
committee thereof consisting of all other directors);

“Business Day”, any day, other than a Saturday, Sunday or public holiday in
Ireland or the State of New York;

“SSI’s Group” means SSI and any bodies corporate which are Holding Companies of
SSI or Subsidiaries or subsidiary undertakings, in each of SSI or of any Holding
Company of SSI;

 

4



--------------------------------------------------------------------------------

“Competing Offer”, means any one or more offers by or on behalf of a party (a
“Competing Party”) other than SSI (or an Associate of SSI or a person Acting in
Concert with SSI) which is publicly disclosed and which, if completed, would
result in the Competing Party (whether alone or with its Associates and concert
parties) holding or controlling more than 50% of:

 

  (i) the voting and other equity securities of Skillsoft (whether in Skillsoft
Shares, Skillsoft ADRs or Skillsoft ADSs); or

 

  (ii) all or substantially all the assets of Skillsoft;

“Competing Party” means a person other than SSI (or an Associate of SSI or a
person Acting in Concert with SSI) who alone or with or through others announces
a Competing Offer prior to the withdrawal or lapse of the Scheme;

“Conditions”, the conditions to the Scheme and the Acquisition set out in
Appendix I to the Rule 2.5 Announcement, and “Condition” means any one of the
Conditions;

“Court Meeting”, the meeting or meetings of the SkillSoft Shareholders (and any
adjournment thereof) convened by order of the High Court pursuant to Section 201
of the Companies Act 1963 to consider and, if thought fit, approve the Scheme
(with or without amendment);

“Event” means any one or more of the events described in Clause 2.2;

“First Amending Agreement” means an agreement between SSI and Skillsoft dated as
of the date hereof expressed to be the First Amending Agreement to the
Transaction Agreement;

“Holding Company”, shall have the meaning given to it in the Transaction
Agreement;

“Increase Announcement”, means the announcement to be made by SSI and SkillSoft
pursuant to the Rules increasing the price payable under the Acquisition to
US$11.25;

“Offer Period”, shall have the meaning given to it in the Rules;

“Panel”, the Irish Takeover Panel;

“Reimbursement Payment(s)”, the payment(s) provided for in Clause 2.1;

“Rule 2.5 Announcement”, the announcement dated 12 February 2010 made by SSI and
SkillSoft pursuant to Rule 2.5 of the Rules;

“Rules”, the Irish Takeover Panel Act, 1997, Takeover Rules, 2007, as amended;

“Scheme”, the proposed scheme of arrangement under Section 201 of the Companies
Act 1963 and the capital reduction under Sections 72 and 74 of the Companies Act
1963 to effect the Acquisition, including any revision thereof;

“Skillsoft”, Skillsoft plc;

“Skillsoft ADRs”, American Depositary Receipts evidencing Skillsoft ADSs;

“Skillsoft ADSs”, American Depositary Shares each representing one Skillsoft
Share and evidenced by Skillsoft ADRs;

“Skillsoft Shareholders”, the holders of Skillsoft Shares;

“Skillsoft Shares”, the ordinary shares of €0.11 each in the capital of
Skillsoft;

“Subsidiary”, shall have the meaning given to it in the Transaction Agreement;

“subsidiary undertaking”, shall have the meaning given to it in the Transaction
Agreement; and

“Transaction Agreement”, the transaction agreement between SSI and Skillsoft
dated 11 February 2010, as amended by the First Amending Agreement.

 

5



--------------------------------------------------------------------------------

4.2 In this Agreement, the expression “offer” shall include:

 

  4.2.1 an offer, scheme of arrangement, contract, merger, redemption, share
swap, re-capitalisation or other transaction of any nature whatsoever made by or
on behalf of a party (other than SSI or any party Acting in Concert with SSI)
which, if completed, would result in such third party or its Associates holding
more than 50% of:

 

  (a) the voting and other equity securities of Skillsoft; or

 

  (b) all or substantially all the assets of Skillsoft; and

 

  4.2.2 a merger or other transaction pursuant to SI 137/1987, SI 157/2008,
Council Regulation (EC) No 2157/2001 or SI 21/2007.

 

4.3 In this Agreement:

 

  4.3.1 reference to the word “person” is deemed to include references to
natural persons, firms, partnerships, companies, corporations, associations,
bodies corporate, trusts and investment funds (in each case whether or not
having a separate legal personality);

 

  4.3.2 reference to the word “writing” is deemed to include reference to
electronic communications such as fax and email.

 

4.4 In this Agreement, references to time are to Irish times unless otherwise
specified.

IN WITNESS whereof the parties have executed these presents the day and year
above written.

 

6



--------------------------------------------------------------------------------

SIGNED

on behalf of SSI INVESTMENTS III LIMITED

by its authorised signatory

in the presence of:

  

/S/    IMELDA SHINE

   Authorised Signatory (Signature)   

Imelda Shine

Print name

/S/    PAUL EGAN

   Witness (Signature)   

Paul Egan

   Print name   

South Bank House, Barrow Street, Dublin 4

   Print address   

 

SIGNED

on behalf of SKILLSOFT plc

by its authorised signatory

in the presence of:

  

/S/    CHARLES E. MORAN

   Authorised Signatory (Signature)   

Charles E. Moran

Print name

/S/    GREGORY PORTO

   Witness (Signature)   

Gregory Porto

   Print name   

15 Rolling Woods Drive

Bedford, NH 03110

   Print address   